Citation Nr: 0412804	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran is mentally competent for Department of 
Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1986 to August 1990.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 
decision of the VA Regional Office (RO) in Chicago, which 
held that the veteran was not competent for VA purposes.  In 
August 2002, the veteran appeared for a personal hearing 
before a Decision Review Officer at the RO, and in November 
2003 he appeared before the undersigned at a Travel Board 
hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.  

Here, the veteran has not received adequate notification of 
the VCAA and implementing regulations in relation to the 
determination of whether he is competent for VA purposes.  At 
the November 2003 hearing, the veteran and his representative 
requested a "waiver of jurisdiction of the evidence we feel 
is supportive of the veteran's contentions."  However, as 
the case is being remanded anyway, there is an opportunity to 
ensure that notice is in compliance with all requirements, 
and the Board finds it prudent to do so.  

Historically, in a February 1992 rating decision, the RO 
awarded service connection for major depression, rated 10 
percent disabling.  Based on subsequent medical evidence, the 
veteran's service-connected psychiatric disability was 
recharacterized as paranoid schizophrenia, and the RO 
increased the rating to 50 percent in a March 1999 decision.  
This case was previously before the Board in February 2000, 
when the Board issued a decision that increased the rating 
for paranoid schizophrenia to 100 percent.  Paranoid 
schizophrenia is the only disability for which service 
connection has been awarded.  

In December 2000 correspondence to the RO, the veteran's 
mother requested that she be made payee for the veteran's VA 
disability benefits on the ground that he was not competent 
to manage his own funds.  She informed the RO that she was 
the veteran's payee for his Social Security benefits.  In 
January 2001, the RO informed the veteran of a proposal to 
rate him incompetent for VA purposes, based upon a private 
psychiatrist's March 2000 statement and October 2000 medical 
report showing diagnosis of schizoaffective disorder and 
mixed substance abuse.  Essentially, the private physician 
reported that the veteran was incapable of making personal 
and financial decisions.  Based on the physician's statements 
and report, the RO issued a March 2001 decision which held 
that the veteran was not competent to handle disbursement of 
VA funds.  

In claims involving VA disability compensation, the duty to 
assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As 
shown above, a private psychiatrist proffered opinions in 
March and October 2000 to the effect that the veteran carries 
diagnosis of schizoaffective disorder and mixed substance 
abuse, and the "illness affects [the veteran's] judgment and 
renders him unable to manage his funds in his own best 
interest."  The medical report indicated that the veteran 
was not able to function independently when he abused 
substances and failed to take medication.

Subsequently, on September 2001 psychiatric evaluation 
(essentially the only other medical evidence regarding 
competency), a different psychiatrist noted that the veteran 
was attending two college classes three times weekly.  He 
maintained contact with a girlfriend and his grandmother, and 
he did his own shopping, cooking, and housework.  The veteran 
exhibited some signs of an ongoing thought disorder, but he 
was not overtly psychotic.  His judgment was fairly good, he 
seemed to have good insight into his problems, and "although 
he still experiences voices and paranoid fears, he has good 
insight into them and control over them."  The diagnoses 
were schizoaffective disorder and history of alcohol abuse.  
The physician reported that the overall psychiatric prognosis 
was guarded, but "[i]f granted disability, the [veteran] 
would be able to manage the funds."  At the November 2003 
hearing, the veteran testified that he was competent for VA 
purposes, and to support his contention provided the 
information that he was awarded custody of his son and was a 
payee for the benefits of another individual.  In light of 
conflicting medical evidence, and without a more definite and 
complete examination pertaining specifically to the issue of 
competency for VA purposes, further development of evidence 
is needed.  

The record suggests that the veteran may be receiving ongoing 
psychiatric treatment.  Reports of such may include 
information pertinent to a determination of competency.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matter on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
establish that he is mentally competent 
and has the mental capacity to contract 
or to manage his own affairs (i.e., that 
he is mentally competent for VA 
purposes); of what the evidence shows; 
and of his and VA's respective 
responsibilities in evidence development.  
He should be advised to submit everything 
pertinent, and should have the 
opportunity to respond.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
schizoaffective disorder from May 1999 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain records of any VA treatment for 
schizoaffective disorder which are not 
already associated with the claims file.  

3.  The RO should obtain any existing 
fiduciary records relating to the 
veteran's disbursement of funds.

4.  The RO should arrange for a field 
examination to obtain evidence regarding 
the veteran's ability to manage his own 
affairs, including the disbursement of 
funds, without limitation.  A complete 
explanation for any conclusions reached 
should be included in a field examination 
report.  

5.  After all the above is completed, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine if he is competent for VA 
purposes.  The claims folder must be 
available to the psychiatrist for review 
in conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses.  The psychiatrist should 
provide an opinion as to whether the 
veteran has the mental capacity to manage 
his own affairs, including disbursement 
of funds, without limitation.  The 
psychiatrist should explain the rationale 
for any opinion given.  

6.  The RO should then readjudicate the 
matter of whether the veteran is 
competent.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


